 

Case 6:20-cv-00477-ADA Document 83-4 Filed 03/17/21 Page 1 of 10

AMENDMENT UNDER 37 C.F.R. § 1.116
EXPEDITED PROCEDURE

GROUP 2616

PATENT APPLICATION

IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re application of Docket No: Q71917
Christoph OCHSNER

Appln. No.: 10/262,834 Group Art Unit: 2616
Confirmation No.: 4684 Examiner: Min Jung

Filed: October 3, 2002
For: NETWORK NODES

AMENDMENT UNDER 37 C.E.R. § 1.116

MAIL STOP AF
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Sir:
In response to the Office Action dated April 3, 2007, please amend the above-identified

application as follows on the accompanying pages.

TABLE OF CONTENTS
AMENDMENTS TO THE CLAIMS ...ccccessessscsssssssessssssssesseecsesssssseseessssssseessssaesesessasesrsatenseens 2
 

Case 6:20-cv-00477-ADA Document 83-4 Filed 03/17/21 Page 2 of 10

AMENDMENT UNDER 37 C.F.R. § 1.116 Attorney Docket No.: Q71917
Application No.: 10/262,834

AMENDMENTS TO THE CLAIMS

This listing of claims will replace all prior versions and listings of claims in the

application:

LISTING OF CLAIMS:

1. (currently amended):A method for transmission of data via a communication network
the method comprising:

receiving, at a network node connected with two or more terminals, a data stream from
the communication network, wherein the data stream comprises useful data and protocol data;

removing, at the network node, a-majerity-ofthe protocol data of a portion of protocol
layers from the received data stream; and

switching the remaining data stream to be transmitted one of the terminals,

wherein the communication network is a bus system.

2, (currently amended): The method according to claim 1, wherein the removing the

majerity-ofthe-protocol data comprises precessing-and removing protocol data of

communication protocols of layers 1 to 4 for the terminals connected to the network node.

3. (previously presented): The method according to claim 1, wherein the network node
communicates with the communication network via a multiple access protocol and the network

node communicates with the terminals via a point-to-point protocol.
 

Case 6:20-cv-00477-ADA Document 83-4 Filed 03/17/21 Page 3 of 10
AMENDMENT UNDER 37 C.F.R. § 1.116 Attorney Docket No.: Q71917

Application No.: 10/262,834
4. (previously presented): The method according to claim 1, wherein a scope of the
protocol data of the remaining stream is reduced by more than half in comparison with a scope of

the protocol data of the received data stream.

5. (currently amended): A network node comprising:

a first interface for connecting the network node with two or more terminals;

a second interface for connecting the network node with a communication network; and

a control unit which is-cenfigured+e remove removes amajerity-of protocol data from a
portion of protocol layers from a data stream received from the communication network via the
second interface, the data stream comprising useful data and the protocol data, and te-switeh-the
switches a remaining data stream to be transmitted to aterminalone of the terminals via the first

interface,

wherein the communication network is a bus system.

6. (currently amended): The network node according to claim 5, wherein the control
device is-configuredte-precess-and-remeve-removes the protocol data of communication
protocols of layers 1 to 4 for the terminals connected with the network node and te-switeh
switches the remaining data stream reduced by the protocol data of the communication protocols

of the layers 1 to 4 to the terminal concerned be transmitted the one of the terminals.

7. (previously presented); The network node according to claim 5, wherein the control
device is also configured to transmit the remaining data stream to the terminal via a point-to-

point protocol.
 

Case 6:20-cv-00477-ADA Document 83-4 Filed 03/17/21 Page 4 of 10

AMENDMENT UNDER 37 C.F.R. § 1.116 Attorney Docket No.: Q71917
Application No.: 10/262,834

8. (new): The method according to claim 2, wherein the protocol data is structured

according to an Open Systems Interconnection (OSI) model comprising the layers 1 to 4.

9. (new): The method according to claim 6, wherein the protocol data is structured

according to an Open Systems Interconnection (OSI) model comprising the layers 1 to 4.
 

Case 6:20-cv-00477-ADA Document 83-4 Filed 03/17/21 Page 5 of 10
AMENDMENT UNDER 37 C.F.R. § 1.116 Attorney Docket No.: Q71917

Application No.: 10/262,834
REMARKS
Reconsideration and allowance of the subject application are respectfully requested.
Claims 1-9 are all the claims pending in the application, as claims 8 and 9 are hereby added.

Applicant submits the claims define patentable subject matter.

New Claims
Applicant herein adds new claims 8 and 9 which recite the protocol data is structured
according to an Open Systems Interconnection (OSI) model comprising the layers 1 to 4.

Support for new claims 8 and 9 can be found, for example, on page 8 of the Specification.

Claim Rejections - 35 U.S.C. § 112

Claims 1-7 are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with
the enablement requirement.

In response to the arguments submitted January 3, 2007, the Examiner asserts that the
claim language “the removing the majority of the protocol data comprises processing and
removing protocol data” is vague. The Examiner further asserts the meaning of the term
“majority” is not disclosed, and thus, it cannot be determined what exactly is being removed.
Applicant herein amends the claims to recite “a portion” instead of “a majority,” and submits the
term “a portion is in compliance with the enablement requirement of 35 U.S.C. § 112, first
paragraph.

In particular, the Specification specifically describes removing protocol data related to
the particular layers of the Open System Interconnection (OSI) model, for example, with regard

to the TCP/UDP protocol. For example, page 7 of the Specification states:
 

Case 6:20-cv-00477-ADA Document 83-4 Filed 03/17/21 Page 6 of 10

AMENDMENT UNDER 37 C.F.R. § 1.116 Attorney Docket No.: Q71917
Application No.: 10/262,834

Overall good results are achieved if the network nodes process the
communication protocols of layers 1 to 4 for the terminals

connected to them.!
Thus, regarding the removal of “a portion” of the protocol data, refers to the removal of the data
from protocol layers 1-4 of the OSI model, and further the “portion” removed refers to the
portion of the protocol layers, i.e., layers 1-4, out of the seven layers of the OSI model.
Additionally, the Specification also describes the processing of different protocol layers:

The protocol processing units PL1 and PL2 then process the
protocol data of MAC protocols (MAC = medium access control)
such as an Ethernet protocol, the DQDB protocol or a Token
protocol.

The protocol processing units PL3 and PL4 then for example
process the IP protocol (IP = internet protocol) or the TCP/UDP

protocol (transmission control protocol, user datagram protocol).?
Thus, in this example, protocol data, i.e., MAC protocols, such as an Ethernet protocol, the
DQDB protocol or a Token protocol. IP protocol (IP = internet protocol) or the TCP/UDP
protocol, of a portion of protocol layers are processed.
Accordingly, Applicant submits the Specification provides enabling support for the
claimed features, removing, at the network node, the protocol data of a portion of protocol layers

from the received data stream.

 

1 See Specification, page 7, third full paragraph.

2 See Specification, page 8, second and third full paragraphs.
 

Case 6:20-cv-00477-ADA Document 83-4 Filed 03/17/21 Page 7 of 10
AMENDMENT UNDER 37 C.F.R. § 1.116 Attorney Docket No.: Q71917

Application No.: 10/262,834

Additionally, the Examiner states that it is not clear of the claimed term “processing” is
the same function as the “removing.” Applicant submits the Examiner’s rejection with regard to
the term “processing” is obviated by the amendment made herein.

With further regard to “processing,” the Examiner also states that “[i]t seems that the
invention need[s] to include some further processing of overhead information rather than simply
removing the protocol data.” Applicant respectfully disagrees with the Examiner’s position.

As noted above, the claimed invention removes a portion of the protocol data. Thus, the
removing of the protocol data from a portion of protocol layers does not require any “further
processing” as the Examiner suggests. On the contrary, as pointed out above, protocol data
related to layers 1-4 of the OSI model, for example, are simply removed from the data stream.
Thus, Applicant submits the above-cited portions of the Specification, inter alia, plainly provide
enabling support for this feature of the claimed invention.

In view of the above, Applicant respectfully requests the Examiner reconsider and

withdraw the rejection under 35 U.S.C. § 112, first paragraph.

Claim Rejections - 35 U.S.C. § 102

Claims 1 and 5 are rejected under 35 U.S.C. § 102(e) as being anticipated by Huitema et
al. (U.S. Pat. App. Pub. No. 2002/0073215; hereinafter “Huitema”). Applicant respectfully
traverses this rejection.

Independent claim | recites, in part:

receiving, at a network node connected with two or more
terminals, a data stream from the communication network, wherein

the data stream comprises useful data and protocol data;
 

Case 6:20-cv-00477-ADA Document 83-4 Filed 03/17/21 Page 8 of 10

AMENDMENT UNDER 37 C.F.R. § 1.116 Attorney Docket No.: Q71917
Application No.: 10/262,834

removing, at the network node, the protocol data of a
portion of protocol layers from the received data stream; and

switching the remaining data stream to be transmitted one
of the terminals,

wherein the communication network is a bus system.

The Examiner asserts that Huitema discloses all of the features of the claimed invention.
Specifically, the Examiner argues that Huitema discloses receiving a data stream by a network
node (i.e., a DSL modem 390 and an IPc4/IPv6 filter 410),? removing “some” of the protocol
data from the data stream at the alleged network node (i.e., by removing all IPv4-related data
from the packet), and switching the remaining data in the direction of a terminal.

However, Huitema does not disclose the protocol data of a portion of protocol layers. On
the contrary, Huitema simply removes data from a single protocol layer, i.e., IPv4. Thus, since
Huitema contemplates removing data from only one protocol layer, Applicant submits Huitema
fails to teach or suggest removing protocol data of a portion of protocol layers.

Furthermore, the Examiner cites paragraphs [0023]-[0025] of Huitema as allegedly
disclosing a method for transmission of data via a communication network to a terminal as
recited in claim 1. The cited portion states: “encapsulated ,.. data packet traffic ... are directed
through the Internet ... communications modem can be any modem or communications device
capable of signal conversion ... [c]ommunication modem ... delivers, via connection ...

encapsulated ... data packet traffic ... [to the corresponding] filter device.” However, Huitema

 

2 See Huitema, FIG. 3.

* See Office Action, page 3, item 4.
 

Case 6:20-cv-00477-ADA Document 83-4 Filed 03/17/21 Page 9 of 10
AMENDMENT UNDER 37 C.F.R. § 1.116 Attorney Docket No.: Q71917

Application No.: 10/262,834
does not teach or suggest that “the communication network is a bus system,” as claim 1 requires,
Indeed, Huitema is completely silent on such a feature.

Accordingly, Applicant submits independent claims 1 and 5 are patentable over Huitema

for at least these reasons.

Claim Rejections - 35 U.S.C. § 103

Claims 2-4 and 6-7 are rejected under 35 U.S.C. § 103(a) as being unpatentable over
Huitema in view of Jonsson et al. (U.S. Pat. App. Pub. No. 2002/0146000; hereinafter
“Jonsson”). Applicant respectfully traverses this rejection.

With regard to the rejection of claims 2-4, 6 and 7, Applicant submits Jonsson fails to
cure the deficiency of Huitema noted above. Thus, Applicant submits dependent claims 2-4, 6
and 7 are patentable over the cited references, at least by virtue of their respective dependency on

independent claims 1 and 5.

Conclusion

In view of the above, reconsideration and allowance of this application are now believed
to be in order, and such actions are hereby solicited. If any points remain in issue which the
Examiner feels may be best resolved through a personal or telephone interview, the Examiner is

kindly requested to contact the undersigned at the telephone number listed below.
Case 6:20-cv-00477-ADA Document 83-4 Filed 03/17/21 Page 10 of 10
AMENDMENT UNDER 37 C.F.R. § 1.116 Attorney Docket No.: Q71917

Application No.: 10/262,834
The USPTO is directed and authorized to charge all required fees, except for the Issue
Fee and the Publication Fee, to Deposit Account No. 19-4880. Please also credit any

overpayments to said Deposit Account.

Respectfully submitted,

 

SUGHRUE MION, PLLC Mark C'Davis
Telephone: (202) 293-7060 Registration No, 60,552
Facsimile: (202) 293-7860
WASHINGTON OFFICE
23373

CUSTOMER NUMBER

Date: June 25, 2007

10
